                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


LEE HUNT, as Personal Representative of the
Wrongful Death Estate of Ariza Barreras and
GABRIELLE VALDEZ, as Guardian Ad Litem
for T.B. and F.B., minor children,

                       Plaintiffs,
vs.                                                          Case No. 1:19-cv-00700-LF-KRS

STEPHANIE CROWNOVER, LEAH MONTANO,
GWENDOLYN GRIFFIN, KIM CHAVEZ-BUIE,
MICHELLE HILL and LORA VALDEZ, all in their
personal capacities acting under color of state law; and
THE NEW MEXICO CHILDREN, YOUTH AND
FAMILIES DEPARTMENT,

                       Defendants.


                STIPULATED ORDER VACATING ALL DEADLINES
          SET FORTH IN THE INITIAL SCHEDULING ORDER [DOC NO. 11]

       THIS MATTER comes before the Court on the Stipulation of the parties to vacate all

deadlines set forth in the Initial Scheduling Order [Doc. No. 11]. The Court, being otherwise fully

advised, hereby ORDERS that all deadlines in the Initial Scheduling Order are hereby vacated and

reset to allow individual Defendants time to file motions to dismiss based on qualified immunity,

and to allow the parties to engage in early settlement negotiations.

       IT IS THEREFORE ORDERED, the Rule 16 Scheduling Conference set for October 30,

2019 is hereby vacated.

       IT IS FURTHER ORDERED, Defendants shall file all motions to dismiss based on

qualified immunity not later than December 16, 2019, with responses due by January 16, 2020,

and replies due February 17, 2020.

       IT IS FURTHER ORDERED that the parties shall participate in good faith in a

                                                 1
settlement conference before January 31, 2020. The parties will mutually agree on a mediator

before November 15, 2019 and if a mediator cannot be agreed upon, each party shall submit

three names to the Court and the Court will select a mediator.

       IT IS FURTHER ORDERED that if the matter is not resolved through mediation the

court will hold a status conference to set future deadlines.




                                                      HONORABLE KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  2
